Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 03, 2013

                           No. 04-12-00735-CR and 04-12-00736-CR

                                       Albert NICHOLAS,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 198th Judicial District Court, Kerr County, Texas
                               Trial Court No. B93-6 and B93-7
                           Honorable Rex Emerson, Judge Presiding

                                         ORDER
        On March 8, 2013, appellant filed a “Motion to Compel Trial Court to Issue Ruling to
Provide Free Record on Appeals,” asserting the trial court had failed to rule on his request for a
free record for purposes of these appeals. On March 11, 2013, the trial court signed an order
denying appellant’s request. Because the trial court ruled on appellant’s motion, this court issued
an order on March 14, 2013, stating that appellant’s motion was moot.

        On April 1, 2013, appellant filed a motion challenging the trial court’s order denying his
request for a free record. Appellant’s primary contention is that the trial court was without
jurisdiction to rule on the pending motion for a free record. Rule 20.2 of the Texas Rules of
Appellate Procedure, however, contains a deadline only for the filing of the request for a free
record, not a deadline for the trial court to rule on such a request. See TEX. R. APP. P. 20.2.
Appellant’s motion also can be construed as generally complaining about the trial court’s ruling
on his motion for a free record. Accordingly, we construe appellant’s motion as an appeal of the
trial court’s order denying appellant a free record; appellant’s request to appeal the trial court’s
order is GRANTED. See Ramirez v. State, No. 04-00-00031-CR, 04-00-00037-CR & 04-00-
00199-CR, 2000 WL 794157, at *1 (Tex. App.—San Antonio June 21, 2000, no pet.) (noting
separate notice of appeal is not required to secure review of a trial court order denying a free
record and holding trial court abused its discretion in denying motion for free record) (not
designated for publication); see also Jessop v. State, No. 03-10-00393-CR, 2011 WL 182871, at
*1-2 (Tex. App.—Austin Jan. 19, 2011, order) (setting forth standard governing trial court’s
indigence determination in ruling on request for free record) (not designated for publication), pet.
dism’d, No. PD-0241-11, 2012 WL 1060061 (Tex. Crim. App. Mar. 28, 2012).
        In an appeal of a trial court’s order denying an appellant a free record, the clerk and the
court reporter are required “to prepare and file the portions of the record necessary to review” the
trial court’s order. In re Arroyo, 988 S.W.2d 737, 739 (Tex. 1998); Ramirez, 2011 WL 794157,
at *1. The clerk of this court has been informed that no reporter’s record was made of any
hearing resulting in the trial court’s March 11, 2013 order denying appellant’s motion for a free
record. A supplemental clerk’s record was filed in each of these appeals on March 13, 2013,
containing a copy of appellant’s motion and the trial court’s order; however, it is unclear from
this record whether the trial court also considered the affidavit of indigence that was filed by
appellant in relation to these appeals. It is therefore ORDERED that no later than two weeks
from the date of this order the trial court file a written certification in this court listing the
documents considered by the trial court in denying appellant’s motion for a free record.



                                                     ____________________________________
                                                     Catherine Stone, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3th day of April, 2013.


                                                     ____________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court